Citation Nr: 0409227	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a monetary allowance under the provisions of 
38 U.S.C.A. § 1805 for a child born with spina bifida.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




REMAND

The veteran had active service in the Navy from November 1966 
to August 1970.  The appellant is the daughter of the 
veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision issued by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim of entitlement 
to benefits for her spina bifida condition under the 
provisions 38 U.S.C.A. § 1805.  The appellant contends that 
the veteran served on the USS CONSTELLATION in the waters off 
Vietnam and that he was flown into Da Nang to repair an A-7 
aircraft.  She maintains that the veteran spent two days and 
two nights in Da Nang and that he therefore had conditions of 
service that involved duty or visitation in the Republic of 
Vietnam.

In her May 2003 VA Form 9, the appellant requested a Travel 
Board hearing.  Nevertheless, in a written statement dated in 
July 2003, the appellant indicated that she did not want any 
Board hearing.  The appellant was thereafter scheduled for a 
Board videoconference hearing to be held at the RO in 
Muskogee, Oklahoma (the state in which she resides) in 
October 2003.  

In September 2003, the appellant indicated that she did not 
want a videoconference hearing, but that she did want a 
Travel Board hearing.  The appellant did not report for the 
October 2003 videoconference hearing; however, she did not 
withdraw her September request for the in-person hearing.  
Given her September expression of a desire for a hearing, the 
Board remanded the case in October 2003 pursuant to the 
provisions of 38 C.F.R. § 20.700 and § 20.703.  No hearing 
was thereafter scheduled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).

While the case was at the Board, the RO processed the VA Form 
9 dated in July 2003 in which the appellant stated that she 
did not want any Board hearing.  The Denver RO then 
transferred the case to the Board without any further action 
in January 2004.  Given the confusion regarding the 
appellant's desire for a hearing, the Board sent a letter to 
the appellant in February 2004 asking her to clarify her 
desire.  She responded in March 2004 and stated that she 
still wanted a Travel Board hearing.

To ensure full compliance with due process requirements, and 
given the guidance provided by the Court in Stegall, this 
case must be REMANDED to the RO for the following:

The RO should schedule the appellant for 
a Travel Board hearing in Muskogee, 
Oklahoma in accordance with applicable 
procedures pursuant to 38 C.F.R. 
§ 20.704.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

